Per Cuilam.
This case comes before the court on a rule to show cause granted by Mr. Justice Minturn, why a writ of mandamus should not issue directed to the respondent, requiring' it to recognize the relator as a plumber and heating inspector of the city of Union City, and to permit him to perform the duties of such office and directing the payment of his salary as such.
It is too plain for argument, that in these proceedings the relator is making an attempt to try the title to an office. This cannot be done in a mandamus proceeding. Nor will the writ be granted, where the facts are in dispute or the law is not settled, as in this case. The rule to show cause is discharged, with costs.